925 F.2d 489
288 U.S.App.D.C. 258
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MICHIGAN CONSOLIDATED GAS COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Northern Indiana Public Service Company, et al., Intervenors.
Nos. 89-1669, 89-1726.
United States Court of Appeals, District of Columbia Circuit.
Jan. 24, 1991.

Before MIKVA, Chief Judge, and WALD and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motion for remand, the joint motion to govern further proceedings, petitioner's motion to summarily grant petitions for review and the answer thereto, and the motions of Illinois Power Company and ANR Pipeline Company for leave to intervene, it is


2
ORDERED that respondent's motion for remand be granted.  It is


3
FURTHER ORDERED that the joint motion to govern further proceedings and motion to summarily grant petitions for review be denied.  It is


4
FURTHER ORDERED that the remaining motions be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.